Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended Abstract, the previous objection thereto set forth in the Office action dated 9/18/2020 for containing more than 150 words is upheld, as the Abstract as amended contains 153 words. Upon consideration of the amended Specification, the previous objection thereto is hereby withdrawn.
	Upon consideration of the amended Claims 1-5 and 7-9, the previous rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn. However, the amended language introduces new rejections under 35 U.S.C. 112(b), as will be discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding Claims 1-4 and 7-8, the claims all use the phrase “consists/consisting of” when defining the chemical composition of the steel slab, which sets forth a closed list of constituent elements. However, the term “and other impurities” at the end of said list in each claim is an open-ended term/limitation which is not sufficiently defined anywhere in the disclosure. It is therefore unclear what the actual metes and bounds are for the composition of the steel slab in each of these claims. 
Claims 5 and 9 are rejected by virtue of their dependencies upon Claims 1 and 7, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al., hereinafter Matsuda (JP 2016089235). For text citations of Matsuda, refer to the machine translation provided as Non-Patent Literature.
Regarding Claim 1, Matsuda discloses a method for manufacturing a hot-rolled coil, the method consisting of the steps of: reheating a steel slab to form a reheated steel slab ([0048] 

Regarding Claim 3, Matsuda discloses a method for manufacturing a hot-rolled coil, the method consisting of the steps of: reheating a steel slab to form a reheated steel slab ([0048] lines 513-515), wherein the steel slab consists of 0.18 wt% to 0.25 wt% carbon ([0032] lines 
Regarding Claim 4, Matsuda discloses a method for manufacturing a hot-rolled coil, the method consisting of the steps of: reheating a steel slab to form a reheated steel slab ([0048] lines 513-515), wherein the steel slab consists of 0.5 wt% to 0.56 wt% carbon (C) ([0032] line 367), 0.1 wt% to 0.3 wt% silicon (Si) ([0033] line 378), 0.7 wt% to 1 wt% manganese (Mn) ([0034] line 386), more than 0 wt% but not more than 0.02 wt% phosphorus (P) ([0035] lines 
Regarding Claim 5, Matsuda discloses that the hot-rolled sheet is cooled and coiled at the coiling temperature of 700°C to 900°C ([0052] line 565; the winding temperature is preferably 720°C, which falls within this range).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., hereinafter Liu (CN 105728496), in view of Eastall (US 2014/0084612), Tominaga (JP 2005279762), Zhang et al., hereinafter Zhang (CN 201537638), and Matsuda et al., hereinafter Matsuda (JP 2016089235). For text citations of Liu, Tominaga, Zhang, and Matsuda, refer to the machine translations provided as Non-Patent Literature.
Regarding Claim 7, Liu discloses a method for correcting a shape of a hot-rolled coil, the method consisting of the steps of: measuring a longest diameter of the hot-rolled coil (page 2 lines 48-49), adjusting the longest diameter of the hot-rolled coil by means of a driving roll (page 2 lines 50-52), and correcting the shape of the hot-rolled coil (page 2 lines 53-56). Liu is silent to what the coil is mounted upon. Eastall teaches (Figure 3) a hot-rolled coil being mounted on a hanger forming a lower part of a C-hook (C-hook 2), and teaches that C-hooks are commonly used in the art to lift and transport coils ([0005] lines 4-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the coil in the method disclosed by Liu upon the C-hook taught by Eastall to lift and transport it during the shape-correction method. Examiner note: The claim as set forth does not specify which dimension of the C-hook (e.g. length, width, or height) that the longest diameter is adjusted to be perpendicular to, so in the combination of Liu and Eastall, when the longest diameter of the coil is adjusted by means of the driving roll, it becomes perpendicular to at least one dimension of the C-hook, thus meeting the limitation of the claim. Further, the claim as set forth does not mandate that the driving roll is directly connected to the hanger, so the floor roller disclosed by Liu, which is part of the apparatus used in the shape correction method, reads on this limitation of the claim.
Liu is also silent to the means by which the longest diameter is measured. Tominaga teaches (Figure 1) an outer diameter measuring means (non-contact type sensor 3) provided on a hook (coil-conveying device 2 with hook 2a) for measuring a longest diameter of a hot-rolled 
Further regarding Claim 7, with reference to the above combination of Liu, Eastall, and Tominaga, Eastall teaches (Figure 3A) placing the C-hook (C-hook 2), which has the hot-rolled coil mounted thereon, on a stand, followed by lifting ([0053] lines 9-10; since no structure of the stand is positively recited, the crane used to lift the C-hook meets this limitation of the claim).
Liu does not disclose that the shape of the hot-rolled coil is corrected by self-weight. Zhang teaches a method for correcting a shape of a hot-rolled coil comprising the step of lifting the coil (page 3 line 107) and thereby correcting the shape of the hot-rolled coil by self-weight (page 2 lines 74-75). The advantages of using self-weight as opposed to external force for correcting the shape of the coil are reducing the production costs, safety hazards, and operation time, as well as simplifying the apparatus and allowing it to be usable for coils of different sizes (page 2 lines 75-78). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of 
Liu is silent to the manufacturing method of the hot-rolled coil. Matsuda teaches a method for manufacturing a hot-rolled coil, the method consisting of the steps of: reheating a steel slab ([0048] lines 513-515) consisting of 0.18 wt% to 0.56 wt% carbon (C) ([0032] line 367), 0.1 wt% to 0.5 wt% silicon (Si) ([0033] line 378), 0.7 wt% to 6.5 wt% manganese (Mn) ([0034] line 386), more than 0 wt% but not more than 0.02 wt% phosphorus (P) ([0035] lines 402-404), more than 0 wt% but not more than 0.02 wt% sulfur (S) ([0036] lines 412-414), more than 0 wt% but not more than 0.3 wt% chromium (Cr) ([0040] line 443), more than 0 wt% but not more than 0.004 wt% boron (B) ([0042] line 462), 0.01 wt% to 0.04 wt% titanium (Ti) ([0041] line 454), and the remainder being iron (Fe) and other impurities ([0010] lines 125-126, [[0012] line 154, [0013] line 161, [0015] lines 172-173, [0016] lines 179-180; Al, N, V, Mo, Nb, Ni, Cu, Ca, and REM are interpreted as “other impurities”); hot-rolling the steel slab at a finishing mill delivery temperature of 850°C to 950°C ([0049] line 525), thereby forming a hot-rolled sheet; and cooling the hot-rolled sheet, followed by coiling at a coiling temperature of 700°C or higher ([0052] line 565; the winding temperature is preferably 720°C or less, which falls within this range). Examiner note: as discussed above, the wt% ranges for each of the recited elements disclosed by Matsuda are not identical to those of the claimed invention; however, because the ranges overlap, one of ordinary skill in the art before the effective filing date of the claimed invention would have been able to manufacture the steel slab having the claimed wt% ranges 
Regarding Claim 8, Liu discloses a method for correcting a shape of a hot-rolled coil, the method consisting of the steps of: measuring a longest diameter of the hot-rolled coil (page 2 lines 48-49), adjusting the longest diameter of the hot-rolled coil by means of a driving roll (page 2 lines 50-52), and correcting the shape of the hot-rolled coil (page 2 lines 53-56). Liu is silent to what the coil is mounted upon. Eastall teaches (Figure 3) a hot-rolled coil being mounted on a hanger forming a lower part of a C-hook (C-hook 2), and teaches that C-hooks are commonly used in the art to lift and transport coils ([0005] lines 4-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the coil in the method disclosed by Liu upon the C-hook taught by Eastall to lift and transport it during the shape-correction method. Examiner note: The claim as set forth does not specify which dimension of the C-hook (e.g. length, width, or height) that the longest diameter is adjusted to be perpendicular to, so in the combination of Liu and Eastall, when the longest diameter of the coil is adjusted by means of the driving roll, it becomes perpendicular to at least one dimension of the C-hook, thus meeting the limitation of the claim. Further, the claim as set forth does not mandate that the driving roll is directly connected to the hanger, so the floor roller disclosed by Liu, which is part of the apparatus used in the shape correction method, reads on this limitation of the claim.

Further regarding Claim 8, with reference to the above combination of Liu, Eastall, and Tominaga, Eastall teaches (Figure 3A) placing the C-hook (C-hook 2), which has the hot-rolled coil mounted thereon, on a stand, followed by lifting ([0053] lines 9-10; since no structure of the stand is positively recited, the crane used to lift the C-hook meets this limitation of the claim).
Liu does not disclose that the shape of the hot-rolled coil is corrected by self-weight. Zhang teaches a method for correcting a shape of a hot-rolled coil comprising the step of lifting the coil (page 3 line 107) and thereby correcting the shape of the hot-rolled coil by self-weight (page 2 lines 74-75). The advantages of using self-weight as opposed to external force for correcting the shape of the coil are reducing the production costs, safety hazards, and 
Liu is silent to the manufacturing method of the hot-rolled coil. Matsuda teaches a method for manufacturing a hot-rolled coil, the method consisting of the steps of: reheating a steel slab ([0048] lines 513-515) consisting of 0.21 wt% to 0.37 wt% carbon (C) ([0032] lines 367-368), 0.1 wt% to 0.4 wt% silicon (Si) ([0033] line 378), 1.1 wt% to 1.5 wt% manganese (Mn) ([0034] line 386), more than 0 wt% but not more than 0.02 wt% phosphorus (P) ([0035] lines 402-404), more than 0 wt% but not more than 0.02 wt% sulfur (S) ([0036 lines 412-414), 0.1 wt% to 0.3 wt% chromium (Cr) ([0040] line 443), 0.001 wt% to 0.004 wt% boron (B) ([0042] line 462), 0.01 wt% to 0.04 wt% titanium (Ti) ([0041] line 454), and the remainder being iron (Fe) and other impurities ([0010] lines 125-126, [[0012] line 154, [0013] line 161, [0015] lines 172-173, [0016] lines 179-180; Al, N, V, Mo, Nb, Ni, Cu, Ca, and REM are interpreted as “other impurities”); hot-rolling the steel slab at a finishing mill delivery temperature of 850°C to 950°C ([0049] line 525), thereby forming a hot-rolled sheet; and cooling the hot-rolled sheet, followed by coiling at a coiling temperature of 700°C or higher ([0052] line 565; the winding temperature is preferably 720°C or less, which falls within this range). Examiner note: as discussed above, the wt% ranges for each of the recited elements disclosed by Matsuda are not identical to 
Regarding Claim 9, with reference to the aforementioned combination of Liu, Eastall, Tominaga, Zhang, and Matsuda, Matsuda teaches that the hot-rolled sheet is cooled and coiled at a coiling temperature of 700°C to 900°C ([0052] line 565; the winding temperature is preferably 720°C or less, which falls within this range).

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. In response to Applicant’s argument on pages 10 and 12 that amending the transitional phrases of the claims from “comprising” to “consisting of” renders the steel slabs of the claimed invention chemically distinct from that of Matsuda because it now excludes elements not listed in the claim, Examiner respectfully disagrees. Claims 1-4 and 7-8 all recite “and the remainder being iron (Fe) and other impurities.” Any substance that is not iron, regardless of whether or not it was intentionally added, is considered to be an “impurity”; thus .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
                                                                                                                                                                                                       /TERESA M EKIERT/Primary Examiner, Art Unit 3725